DETAILED ACTION
This action is pursuant to the claims filed on 04/15/2022. Claims 1-2, 5-7, 10, 12, 14-15, 17, and 20 are pending. A first action on the merits of claims 1-2, 5-7, 10, 12, 14-15, 17, and 20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112 rejections of the previous office action are withdrawn.
Claim Objections
Claim 1 is/are objected to because of the following informalities:  
Claim 1 lines 16-17; “a contact element for electric contact between the electrodes and the circuit layer is formed between the electrode layer and the circuit layer” should read “a contact element, for electric contact between the electrodes and the circuit layer, is formed between the electrode layer and the circuit layer” to increase clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5-7, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP 2014-233619; translation provided), in view of Baxi (U.S. PGPub No. 2016/0270700), in view of Scheffler (U.S. PGPub No. 2012/0246795), and in further view of Cross (U.S. PGPub No. 2008/0288026).
Regarding claim 1, Satoshi teaches an electrode belt apparatus for measuring a biometric signal (Fig 4 EIT apparatus 1), comprising: at least one belt body unit, the at least one belt body unit provided with electrodes to be in contact with a subject to be examined (Fig 4-7, measurement belt 10 having electrodes 12a-q); and a circuit unit coupled to each of the  at least one belt body unit and configured to receive an electric signal based on impedance of a subject to be examined (Fig 4 measurement signal processing unit 30), measured by the electrodes, the circuit unit being disposed between and coupled to different belt body units, or coupled to opposite ends of a common belt body unit (Fig 4, processing unit 30 located between two portions of the belt 10); wherein the at least one belt body unit comprises: an electrode layer configured to become in contact with a subject to be examined, the electrode layer comprises a contact surface provided with the electrodes to be in contact with a subject to be examined (Fig 5 and [0014]; conductive cloth electrode group 11 defines electrode layer comprising cloth electrodes 12 defines electrode layer with a contact surface to contact subject); a circuit layer coupled to the electrode layer, and electrically connected to the electrodes (Figs 5-6 and [0031]; contacts 21a-q and signals lines 27a-q); and a cover layer coupling with the circuit layer (Figs 5-6, layer 10a coupled with contacts 21 and signal lines 27 covers electrode and circuit layers) and comprising an exposure surface opposite to the contact surface (Figs 5-6, layer 10a has uppermost exposure surface opposite to contact surface); wherein the circuit layer comprises a conductor for power connection between the electrodes and the circuit unit (Fig 5 signal lines 27 connects electrodes 12 to processor unit 30). Satoshi further teaches wherein the electrode are electrically connected and fixed to the at least one belt body (Fig 6 and [0030] conductive cloth electrodes 12 are formed as part of measurement belt 10 made of cloth via silver-plated thread stitched with nonconductive fibers).
Satoshi fails to teach a contact element for electric contact between the electrodes and the circuit layer is formed between the electrode layer and the circuit layer.
In related prior art, Baxi teaches wherein a contact element for electric contact between the electrodes and the circuit layer is formed between the electrode layer and the circuit layer ([0036] and Fig 2, conductive glue forms contact between electrical contacts 204/206 and wires A/B), and the contact element comprises conductive glue or thermo-compression bonding ([0036]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Satoshi in view of Baxi to incorporate the use of conductive glue to electrically connect the electrodes with the corresponding contacts of the circuit layer. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of electrically connecting two conductive components of a circuit as the use of conductive glue is well-known in the art ([0036] disclosing alternative uses of conductive glue, paint or copper to connect components; [0053] disclosing the same alternative uses).
Satoshi fails to teach wherein the conductor is a conductive yarn for power connection between the electric contact and the circuit unit; wherein the conductive yarn is wired by stitching to be partially fixed on the circuit layer and has a length corresponding to a stretchable range of the at least one belt body unit.
In related prior art, Scheffler teaches a similar system for acquiring physiological information disclosing the alternative use of conductive traces, wires, or conductive threads in a zig zag pattern to increase flexibility and stretchability (Fig 1 conductive element 210 and [0106]); wherein the conductive yarn is wired by stitching to be partially fixed on the circuit layer ([0106] and Fig 1 disclosing zigzag pattern of conductive yarn 210; [0113] disclosing stitching attachment of conductive elements 210) and has a length corresponding to a stretchable range of the belt body unit (Fig 1 and [0106], length of conductive yarn 210 is a stretchable range of the device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the zigzag signal lines of Satoshi in view of Scheffler to incorporate the signal lines made of a conductive yarn connecting the electrodes with the circuit unit such that the length of the conductive yarn corresponds to a stretchable range of the belt body unit. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known conductive element ([0106] disclosing wire) for another well-known conductive element ([0106] disclosing zigzag conductive yarn) to yield the predictable result of a conductive material capable of transmitting electrical signals and having increased stretchability ([0106]).
Satoshi fails to teach wherein each of the electrodes is electrically connected and fixed to the at least one belt body unit by an eyelet.
In related prior art, Cross teaches a similar device wherein each of the electrodes is electrically connected and fixed to the at least one body unit by an eyelet (Fig 2, conductive eyelets 56/54 electrically connect and fix electrodes 28 to main body of device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode belt of Satoshi in view of Baxi, Scheffler, and Cross to incorporate an eyelet electrically connecting and fixing each electrode to the at least one belt body unit to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one electrical connecting means (Satoshi [0030] conductive stitching) for another well-known electrical connecting means (Cross Fig 2 conductive eyelets 56/54) to yield the predictable result of electrically connecting and fixing electrodes with a corresponding main body unit.
Regarding claim 2, in view of the combination of claim 1 above, Satoshi further teaches wherein the at least one belt body unit and the circuit unit are alternately connected to form a single body extended horizontally (Fig 4, processing unit 30 and belt body 10 are connected to form a single horizontally extending belt).
Regarding claim 5, in view of the combination of claim 1 above, Satoshi further teaches the electrode layer comprises the electrodes, wherein the electrodes comprise an electrically conductive fabric (Fig 5 and [0014]; conductive cloth electrode group 11 comprising cloth electrodes 12).
Satoshi fails to teach wherein the cover layer has markers formed to have a plurality of colors and patterns respectively corresponding to the electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover layer of Satoshi to incorporate markers having a plurality of colors and patterns corresponding to electrodes to arrive at the device of claim 3. Doing so would have been obvious to one of ordinary skill in the art as it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 6, in view of the combination of claim 1 above, Satoshi further teaches wherein at least one among the electrode layer, the circuit layer, and the cover layer comprises a stretchable elastic material ([0026], disclosing elastic signal wire; Fig 10 shows stretching of contacts 21 (circuit layer)).
Regarding claim 7, in view of the combination of claim 1 above, as stated above Baxi teaches the contact element comprises conductive glue or thermo-compression bonding ([0036]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Satoshi in view of Baxi to incorporate the use of conductive glue to electrically connect the electrodes with the corresponding contacts of the circuit layer to arrive at the device of claim 7. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of electrically connecting two conductive components of a circuit as the use of conductive glue is well-known in the art ([0036] disclosing alternative uses of conductive glue, paint or copper to connect components; [0053] disclosing the same alternative uses).
Regarding claim 10, in view of the combination of claim 1 above, Scheffler further teaches a similar system for acquiring physiological information disclosing the alternative use of conductive traces, wires, or conductive threads in a zig zag pattern to increase flexibility and stretchability (Fig 1 conductive element 210 and [0106]) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the zigzag signal lines of Satoshi in view of Scheffler to incorporate the signal lines made of a conductive yarn formed in a zigzag pattern connecting the electrodes with the circuit unit to arrive at the devices of claim 10. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known conductive element ([0106] disclosing wire) for another well-known conductive element ([0106] disclosing zigzag conductive yarn) to yield the predictable result of a conductive material capable of transmitting electrical signals and having increased stretchability ([0106]).
Regarding claim 20, in view of the combination of claim 1 above, Satoshi further teaches wherein the belt body unit comprises a stretchable elastic material (Fig 4-7, measurement belt 10 comprises stretchable elastic material as disclosed in [0023 & 0026] describing elastic stretchable signal wire which is a component of measurement belt 10).
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi in view of Baxi, Scheffler, Cross, and in further view of Otto (U.S. PGPub No. 2009/0048540).
Regarding claim 12, the Satoshi combination teaches the device of claim 1 as stated above.
Satoshi is silent to any material selection of the circuit unit.
However, in related prior art, Otto teaches a similar device (Figs 1-2) wherein a similar circuit unit comprises a nonelastic material (Figs 1-2, controller housing 103 formed from plastic as disclosed in [0030]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit unit of Satoshi in view of Otto to incorporate a nonelastic housing encasing the circuit unit to arrive at the device of claim 12. Doing so would have been obvious to one of ordinary skill in the art to yield the expected result of a casing protecting the circuitry components of the circuit unit.
Regarding claim 14, in view of the combination of claim 12 as stated above, Satoshi further teaches wherein the circuit unit supplies an electric current to the electrodes and measures a voltage signal based on impedance of a subject to be examined ([0031-0032 & 0039] signal measurement and processing unit 30 configured to supply current to electrodes and measure voltage to achieve an EIT measurement as disclosed in Fig 2).
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi in view of Baxi, Scheffler, Cross, and Otto as applied to claim 14, and in further view of Tanaka (U.S. PGPub No. 2009/0234244).
Regarding claim 15, in view of the combination of claim 14 as stated above, Satoshi further teaches wherein the circuit unit comprises circuitry to measure difference in a voltage signal between two certain electrodes among the electrodes ([0016] discloses circuitry of processing unit 30 capable of measuring a voltage difference between two electrodes), and a current output circuit to output an electric current between two certain electrodes among the electrodes ([0039] and Fig 2; signal measurement and processing unit 30 has circuitry capable of outputting electric current between a certain two electrodes).
Satoshi fails to explicitly teach wherein the circuit unit comprises a plurality of differential amplification circuits to amplify difference in a voltage signal between two certain electrodes.
In related prior art, Tanaka teaches a similar EIT device (see Fig 3) wherein a similar circuit unit comprises a plurality of differential amplification circuits to amplify difference in a voltage signal between two certain electrodes ([0027]; difference in potential between electrodes is measured by differential amplifier circuitry to advantageously suppress noise from each electrode). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit unit of Satoshi in view of Otto and Tanaka to incorporate the differential amplification circuits to amplify the difference in a voltage signal between two certain electrodes to arrive at the device of claim 15. Doing so would have been obvious to one of ordinary skill in the art as it is well-known to use differential amplifiers to measure a voltage differential between electrodes to advantageously suppress noise ([0027]).
Regarding claim 17, in view of the combination of claim 15 as stated above, Satoshi further teaches wherein an analog signal of the current output circuit and the differential amplification circuit is directly connected to an electrical impedance tomography (EIT) apparatus (Fig 4 and [0028, 0034-0035, 0039, 0049]; EIT image display device 7 directly receives analog signal ([0039]) of current and voltage from processing unit 30 to produce an EIT image 8A), or a demodulation result of an analog-digital conversion signal is transmitted to a main processor to make an image based on internal conductivity and permittivity distribution of a subject to be examined (examiner notes the preceding limitation need not be taught to reject claim 13 given the alternative language of the claim).
Response to Arguments
Applicant’s arguments, see remarks, filed 04/15/2022, with respect to the rejection(s) of (previously numbered) claim(s) 1-15 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Cross reference teaching the use of conductive eyelets to electrically connect electrode(s) with a main body unit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794